247 P.3d 328 (2011)
240 Or. App. 430
STATE of Oregon, Plaintiff-Respondent,
v.
James Stephen LEWIS, Defendant-Appellant.
092952DV; A143022.
Court of Appeals of Oregon.
Submitted December 3, 2010.
Decided January 12, 2011.
Peter Gartlan, Chief Defender, and Lindsey K. Detweiler, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Jennifer S. Lloyd, Attorney-in-Charge, Criminal Appeals, filed the brief for respondent.
Before ORTEGA, Presiding Judge, and SERCOMBE, Judge, and LANDAU, Judge pro tempore.
PER CURIAM.
Defendant appeals a judgment of conviction for contempt of court and the trial court's corresponding entry of a firearm notification. The state concedes that the trial court erred. Based on our reasoning in State v. Reynolds, 239 Or.App. 313, 243 P.3d 496 (2010), we accept the state's concession. Because it was error for the trial court to enter a judgment of conviction, the corresponding entry of a firearm notification was also error.
Reversed and remanded with instructions to enter a judgment finding defendant in contempt of court.